[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
County of Fairfield  )
) ss: Stamford
State of Connecticut ) CT Page 4563
AFFIDAVIT
I, Ernest F. Teitell, being duly sworn, depose and state:
1. I am an attorney admitted to the practice of law in the State of Connecticut.
2. I am over 18 years of age and I understand the obligation of an oath.
3. I am a partner in the law firm of Silver Golub  Teitell in Stamford, Connecticut.
4. I interviewed Susan West when she responded to a classified ad in the Stamford Advocate for a paralegal.
5. Ms. West has been offered a position as a paralegal by Silver Golub  Teitell. However, her employment is being forestalled pending resolution of defendant's Motion to Disqualify in this matter.
6. At my first meeting with Ms. West, I indicated to her that I was aware that Silver Golub  Teitell and Rosenblum  Filan handled cases in common and that she could not divulge any information about any Rosenblum  Filan client or case in any of our meetings or discussions.
7. Ms. West was also interviewed briefly by Jonathan Mannina, an associate with Silver Golub  Teitell.
8. In addition, Ms. West was interviewed by my legal assistant, Jule Bowers.
9. At no time did Ms. West discuss any Rosenblum  Filan cases or clients or provide any Silver Golub  Teitell employee or representative with confidential information or other information about Rosenblum  Filan cases or cleints.
10. I also made it clear to Ms. West that at no time could she ever divulge any information about any case or client of Rosenblum  Filan or impart any confidential information to anyone at Silver Golub  Teitell. Ms. West agreed to this condition.
11. Silver Golub  Teitell offered Ms. West a position as a CT Page 4564 paralegal with the firm, although she has yet to begin employment.
12. It is our intention to institute the following administrative procedures prior to Ms. West's beginning employment with the firm:
         a. Sue West will not work on or have access to any existing files jointly handled by Silver Golub  Teitell and Rosenblum  Filan.
         b. Sue West will not work on any future files Silver Golub   Teitell have with Rosenblum  Filan once those files have been identified as being handled by Rosenblum  Filan.
         c. That all files jointly handled by Silver Golub  Teitell and Rosenblum  Filan will be flagged and segregated into separate filing cabinets
         d. That no employee or representative of Silver Golub 
Teitell will speak with or about to Sue West any of the files or matters that are represented by Rosenblum  Filan.
         e. That formal written procedures encompassing conditions 1-4
above will be distributed to all Silver Golub  Teitell employees.
         f. That Sue West will not speak to anyone at Silver Golub 
Teitell about any matters that occurred at Rosenblum  Filan, including, but not limited to the following:
              i.  any of the matters and/or cases she worked on and/or received knowledge about while employed at Rosenblum   Filan;
ii. any information about any client of Rosenblum  Filan;
              iii. any information about the internal workings of Rosenblum  Filan;
              iv. any information obtained about any expert witnesses that were retained by Rosenblum  Filan.
         g. That all of these conditions will be put in writing and will be agreed to and signed by Sue West and Silver Golub  Teitell.
CT Page 4565
13. Silver Golub  Teitell has sufficient other paralegals and personnel to accommodate the necessary work on cases common to Silver Golub  Teitell and Rosenblum  Filan
                              By: _____________________________ ERNEST F. TEITELL SILVER GOLUB  TEITELL 184 ATLANTIC STREET P.O. BOX 389 STAMFORD, CT 06904 (203) 325-4491 JURIS #58005
Subscribe and sworn before me this 3rd day of April, 1997.
                           ____________________________________ Commissioner of the Superior Court